                 IN THE UNITED STATES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRICT OF MONTANA                             OCT 2 9 2018
                           BILLINGS DIVISION                             Clerk, u S District Court
                                                                           District Of Montana
                                                                                  Billings


 UNITED STATES OF AMERICA,                   Cause No. CR 11-140-BLG-SPW-01
                                                        CV 16-077-BLG-SPW
              Plaintiff/Respondent,

       vs.                                          ORDER GRANTING
                                             RECONSIDERATION, DENYING§
 EDWIN ALBERTO JOHNSON,                       2255 MOTION, AND GRANTING
                                                     CERTIFICATE OF
              Defendant/Movant.                      APPEALABILITY


      Defendant Johnson filed a motion under 28 U.S.C.§ 2255 seeking relief

based on Johnson v. United States,_ U.S._, 135 S. Ct. 2251 (2015). On

September 12, 2018, the Court of Appeals held that such motions are untimely

until the Supreme Court extends Johnson to other contexts. See United States v.

Blackstone, 903 F.3d 1020, 1023 (9th Cir. Sept. 12, 2018).

      Defendant argues that Blackstone was wrongly decided, but of course this

Court cannot rule on that basis. Defendant also argues that even if his motion is

untimely under 28 U.S.C.§ 2255(f)(3), he is excused from complying with the

statute of limitations because the rule of Johnson means he is actually innocent of

violating 18 U.S.C.§ 924(c). See McQuiggin v. Perkins, 569 U.S. 383, 386-87

(2013). This logic is inconsistent with Blackstone, which holds that only the

Supreme Court may decide whether Johnson applies to§ 924(c). See, e.g.,

                                         1
